In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (DePhillips, J.), dated April 4, 2001, which, inter alia, denied her application for custody of the parties’ child.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court, dated February 7, 2002, entered on consent of the parties, from which no appeal lies (see CPLR 5511; Matter of Brouwer v Pacicca, 291 AD2d 448, 449 [2002]; Matter of Garcia v Carballo, 277 AD2d 453 [2000]; Matter of Chiakpo v Obi, 255 AD2d 579, 580 [1998]). Florio, J.P., Crane, Cozier and Rivera, JJ., concur.